SPECIAL FUEL TAX—OKLAHOMA TAX COMMISSION O.S.L. 1975, Chapter 360, Section 1 (68 O.S. 723 [68-723] (1975)), is mandatory and must be complied with by all individuals governed by its provisions.  The Attorney General has considered your request for an opinion wherein you ask the following question: Are the provisions of O.S.L. 1975, Chapter 360, Section 1  68 O.S. 723 [68-723] (1975) (providing for a flat fee in lieu of the Special Fuel Tax and the issuance by the Oklahoma Tax Commission of a decal as evidence of payment of the fee), mandatory or permissive? 68 O.S. 723 [68-723] provides as follows: "In lieu of the special fuel tax imposed by 68 O.S. 703 [68-703] and 68 O.S. 705 [68-705], there is hereby levied a flat fee of Fifty Dollars ($50.00) on each passenger automobile, and on each pickup truck not exceeding three-fourths (3/4) ton in capacity, using liquified (sic) petroleum gas as fuel. "Every person operating a passenger automobile and pickup truck not exceeding three-fourths (3/4) ton in capacity using liquified (sic) petroleum gas as fuel may make application for and obtain a decal to be issued on a yearly basis by the Oklahoma Tax Commission on forms prescribed and furnished by the Tax Commission.  "Every person required to make application for and receive a decal under this act shall, at the time of making said application, remit to the Tax Commission the total amount of the fee due.  "Each decal issued by the Tax Commission pursuant to the provisions of this act, shall expire on December 31 of every year, and in addition thereto said decals shall be displayed in the lower right hand corner of the front windshield of said passenger automobile or pickup truck.  "Provisions contained in 68 O.S. 702 [68-702], 68 O.S. 703 [68-703] and 68 O.S. 705 [68-705] (1971), requiring the collecting of the Special Fuel Use Tax by the supplier on any fuel delivered into the fuel supply tanks of motor vehicles in Oklahoma shall not apply when the purchaser has obtained and there is displayed on said vehicle a current decal as provided in this act. The supplier is to enter the decal number assigned by the Tax Commission on the invoice required by Title 68 O.S. 716 [68-716] (1971), covering each such delivery of liquified (sic) petroleum gas.  "All funds derived from the fee imposed by this act shall be deposited annually in the General Revenue Fund of the State Treasury by the Tax Commission. When any person fails to obtain a current decal within thirty (30) days of the date said decal is required as provided in this act, there shall become due and payable a penalty of Ten Dollars ($10.00) in addition to the fee of Fifty Dollars ($50.00). Said penalty to be deposited in the same manner as fee." The problem portion of the statute appears in the second paragraph wherein the phrase ". . . may make application . . ." appears. The use of this phrase in the statute could give rise to the inference that paying the fee and obtaining the decal may be permissive rather than mandatory. An examination of the wording of 68 O.S. 703 [68-703] and 68 O.S. 705 [68-705] of the Oklahoma Statutes reveals that the excise tax imposed by those two sections is mandatory. 68 O.S. 723 [68-723] states that the special fuel tax imposed therein is in lieu of the tax imposed in 68 O.S. 703 [68-703] and 68 O.S. 705 [68-705] and, thus, 68 O.S. 723 [68-723] takes on the mandatory nature of these two sections. Further, it is to be noted that the last paragraph of 68 O.S. 723 [68-723] provides a misdemeanor penalty for failure to obtain a current decal as required by this act. From the foregoing it is clear that the statute intends that the requirements set forth are mandatory and must be followed by all individuals falling within the purview of the statute. When a statute is clear and unambiguous, there is no reason to interpret it so as to arrive at a meaning different than that revealed by a plain reading of the statute. McVicker v. Board of County Commissioners of County of Caddo, Okl., 442 P.2d 297
(1968).  It is, therefore, the opinion of the Attorney General that your question be answered as follows: O.S.L. 1975, Chapter 360, Section 1 (68 O.S. 723 [68-723] (1975)), is mandatory and must be complied with by all individuals governed by its provisions.  (JAMES C. PECK) (ksg)